Title: The Duc de La Vauguyon to John Adams: A Translation, 9 April 1782
From: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de
To: Adams, John



The Hague, 9 April 1782

I was eager to convey the expressions of candor and loyalty you have given me to the Comte de Vergennes. The minister tells me that they more and more confirm his confidence in your unwavering attachment to the principles of the alliance, and that he is giving me the responsibility of communicating the very interesting details to you. I would have the honor of doing this very shortly if it is possible, as I propose, to spend a few days in Amsterdam.

Please receive, sir, renewed assurance of the inviolable sentiments of affection and of the very distinguished consideration with which I have the honor to be your very humble and very obedient servant
Le Duc De La vauguyon

